Citation Nr: 1417055	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the post-operative residuals of right inguinal hernia.  

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.  

3.  Entitlement to service connection for chronic cough, to include as an undiagnosed disability.  

4.  Entitlement to service connection for bilateral pes planus.  

5.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002 and October 2004 to January 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2006 and June 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the October 2011 Board remand, the Veteran was scheduled for various VA examinations, to include evaluations regarding the severity of residuals of a right inguinal hernia and right knee patellofemoral syndrome.  Moreover, he was scheduled for examinations to determine the nature and likely etiology of his chronic cough, pes planus, and HTN.  A review of the record reflects that he failed to report for the examinations when they were initially scheduled although it appears that the documentation regarding the evaluations was sent to the Veteran's updated address as confirmed upon Report Of General Information (VA FORM 21-0820) in October 2011.  

The Veteran's Virtual VA eFolder includes a January 2014 brief as provided by the Veteran's service representative.  In the brief, the representative claims that there were numerous addresses of record on file for the Veteran.  His current address was provided, and it is not the most recent one on file.  It was requested that the claim be remanded again so that the Veteran's address could be verified and for rescheduling of the necessary examinations.  

As the representative suggests that the Veteran has been residing at a location other than where VA's written communications to him advising him of scheduled examinations were sent, development to verify his address and reschedule him for VA examinations is necessary.  

The Veteran is advised that a consequence of a failure (without good cause) to report for a VA examination may be an adverse determination on his claims.  
38 C.F.R. § 3.655(b) (2013).  

The 2011 remand instructions included VCAA notification to the Veteran regarding several aspects of his claims.  Initial review of the record reflects that such notice deficiencies were remedied by the issuance of a VCAA letter in October 2011, but as there is a question as to the Veteran' proper address, it remains unclear as to whether the VCAA letter was sent to the proper address.  Thus, the Board will leave the October 2011 remand requests intact to include for proper VCAA notification in that the record is not clear as to whether the Veteran received the letter.  

A.  Entitlement to an initial rating in excess of 10 percent for right inguinal hernia.

The Veteran states that he experiences increased pain as a result of his previous right inguinal hernia, and has developed a lump in the right groin area.  After a thorough review of the claims folder, the Board has determined that a new examination is warranted as a worsening of the disorder is asserted.  

The United States Court of Appeals for Veterans Claims (Court) has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records pertaining to the Veteran's right inguinal hernia should be made.  

B. Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

In October 2006, the Veteran was afforded a VA examination pursuant to his claim of entitlement to service connection for right knee patellofemoral syndrome.  The Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).  

Review of the October 2006 VA examination reports show that the VA examiner reported the range of motion of the Veteran's right knee and noted that he reported experiencing occasional giving way and locking of the joint.  While the examiner also noted that there was no evidence of flare-ups, dislocations, or crepitus, and observed that the Veteran had a normal gait, VA regulations require that examiners also evaluate functional impairment on the basis of lack of usefulness and the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2013).  Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that additional limitation of motion during flare-ups of the condition or upon repetitive motion should, if feasible, be portrayed in terms of the degree of additional limitation.  As it appears that the VA examiner did not take into consideration such symptoms as weakened movement, excess fatigability, or incoordination, the Board finds that a remand is necessary in order to afford the Veteran another examination that takes into account the Court's holding in DeLuca.  

In addition, pursuant to Bell, supra, an attempt should be made to obtain any treatment reports pertaining to the Veteran's right knee patellofemoral syndrome that are not currently of record.  

C.  Entitlement to service connection for a chronic cough, to include as an undiagnosed disability.

The Veteran contends that he was exposed to dust, asbestos, and other airborne irritants while serving on active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.  

Although review of his service personnel records fails to demonstrate any evidence of asbestos exposure while on active duty, these records show that he served in Iraq and Kuwait in support of Operation Iraqi Freedom.  

Under 38 U.S.C.A. § 1117(a)(1) (West 2002 & Supp. 2013), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  

The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2013).  

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a), (b) (2013).  

In October 2006, the Veteran was afforded a VA general examination pursuant to his various claims of entitlement to service connection.  At that time, he told the examiner that, while serving in the Persian Gulf during the summer of 2005, he began to experience a chronic cough, which he said had improved somewhat since returning to the United States, but was still present.  The VA examiner diagnosed the Veteran with (1) a cough secondary to irritant dust in the environment during active service, improving, and (2) asbestos exposure by history.  As the claims folder contains no evidence that the Veteran was exposed to asbestos during service, and because a cough is generally considered by medical professionals as a symptom of a disease or illness rather than a diagnosis, the Board finds that another VA examination is warranted to determine whether the Veteran has an undiagnosed illness, a symptoms of which is a chronic cough.  

In addition, as it appears that the Veteran was never provided with VCAA notice regarding how to establish a claim of service connection based on Gulf War Syndrome, the RO/AMC should insure that appropriate VCAA notice is sent.  

Finally, while the case is on REMAND status, any VA records pertaining to treatment for the Veteran's claimed chronic cough that are not currently of record should be obtained and associated with the claims folder.  See Bell, supra.  


D.  Entitlement to service connection for bilateral pes planus.

The Veteran contends that he currently has bilateral pes planus as a result of active military service.  Review of the claims folder shows that, during a June 2001 enlistment examination for the Veteran's period of reserve duty, he was diagnosed with pes planus, mild and symptomatic.  Although there is no indication that he was either diagnosed with or treated for pes planus during active duty service, during his December 2005 separation examination, his feet were found to be within normal limits, and on his accompanying medical history report, he denied ever having had foot trouble.  

During an October 2006 VA examination, the Veteran reported that his feet began to bother him while wearing combat boot in Iraq, and added that he was still experiencing painful arches.  The VA examiner diagnosed him with mild pes planus bilaterally with onset during active duty service and continuing.  The RO denied his claim, however, based on a finding that pes planus existed prior to service and there was no evidence showing that the condition had been permanently worsened during service.  

In this regard, however, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2013).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2013)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.  § 3.304(b)(1) (2013).  

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2013).  

In this case, the Board concludes that the evidence of record is not sufficient upon which to base a decision.  Specifically, here, there is evidence that the Veteran's pes planus existed prior to active duty service, a fact not taken into consideration by the VA examiner, who seemed to base his opinion that the Veteran's pes planus was the result of service solely on the medical history as provided by the Veteran himself.  Accordingly, the Board finds that another VA examination is necessary to obtain an opinion as to whether the Veteran's pre-existing bilateral pes planus was either aggravated during service, or if an increase in disability was due to the natural progression of the pre-existing condition.  

In addition, as it does not appear that the Veteran was ever provided with adequate VCAA notice of how to substantiate a claim of entitlement to service connection based on aggravation, the RO/AMC should ensure that he is sent such notice and has time to respond with any additional evidence.  

Finally, while the case is on REMAND status, an effort to obtain any VA records pertaining to treatment of the Veteran's pes planus should be made.  


E.  Entitlement to service connection for HTN.

The Veteran contends that, although his blood pressure was normal throughout active duty service, he has experienced HTN since returning home from service.  

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, DC 7101 (2013).  

As an initial matter, the Board observes that the Veteran's service treatment reports are void of any complaints of, treatment for, or diagnosis of HTN.  Inservice blood pressure readings include 134/95 in July 2005, and 163/67 and 157/72 in August 2005.  During his December 2005 service separation examination, blood pressure was measured at 138/78.  

VA treatment records following service show that in June 2006, when the Veteran was examined in order to establish treatment at the Madison, Wisconsin VAMC, his blood pressure was 123/72.  In August 2006, at the Appleton, Wisconsin VAMC, it was measured at 144/88.  

In October 2006, during a VA general medical examination pursuant to his claims of entitlement to service connection, it was noted that the Veteran's blood pressure, taken three times, was 130/80.  The VA examiner did not diagnose him with HTN.  

VAMC treatment records following the VA examination show that in January 2007, the Veteran was seen for a cardiac examination, at which time, he reported that he was experiencing symptoms of HTN.  On examination, his blood pressure was 150/82.  Although he was not diagnosed as having HTN at that time, the clinician provided him with a home blood pressure monitor and told him to keep track of his blood pressure readings over the next few weeks.  In early February 2007, he reported that his blood pressure readings were consistently high, with systolic readings from 140-151 and diastolic readings from 80-91; he was subsequently placed on the prescription blood pressure medication, Lisinopril.  

Despite the fact that he was placed on medication, however, the treatment reports of record contain no evidence that the Veteran actually received a diagnosis of HTN.  In order to determine whether a diagnosis of HTN has been made, and the basis for such a diagnosis, if made, a VA examination with nexus opinion is warranted.  

Finally, while the case is on REMAND status, an effort to obtain any VA records pertaining to treatment of (high) blood pressure should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must first arrange for verification of the Veteran's current mailing address.  The verification of the address must be documented in the record and the address determined to be the correct one must be reconciled with the address cited/used by his representative in the January 22, 2014 Appellant's Post-Remand Brief.  

2.  The RO/AMC should send the appellant an updated VCAA notice letter, which delineates the specific elements for substantiating a claim of entitlement to service connection for Gulf War Syndrome, and a claim of entitlement to service connection for a pre-existing disability claimed as the result of aggravation during service.  The Veteran should also be provided with a reasonable amount of time to respond.  

3.  Obtain all available VA treatment records since August 2007 from any VAMC that treated the Veteran for his right inguinal hernia, right knee patellofemoral syndrome, chronic cough, pes planus, and HTN.  All records obtained must be associated with the claims folder; any negative reply must also be associated with the claims folder.  

4.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected post-operative right inguinal hernia.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology associated with his right inguinal hernia and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the examination findings.  For any findings of a current inguinal hernia, the examiner should specifically note: a.) the diameter in centimeters, b.) whether it is well-healed, c.) whether there is true hernia protrusion and, if so, whether it is readily reducible.  For each diagnosis, state effects of the condition on occupational functioning and daily activities.  

5.  Following completion of the development requested in paragraphs 1-3, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected patellofemoral syndrome, right knee.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of right knee symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The examiner should specifically state the degree of disability present in the Veteran's right knee, including the current ranges of motion, along with any objective evidence of pain. If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present, as well as recurrent subluxation and lateral instability.  Any and all opinions must be accompanied by a complete rationale.  

6.  Following completion of the development requested in paragraphs 1-3, above, the Veteran should also be scheduled for an examination with an appropriate, qualified examiner to determine a possible etiology for his claimed chronic cough.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report. The examiner must also obtain a detailed history from the Veteran of his claimed chronic cough, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner should provide responses to the following:

a)  Provide an opinion as to whether the Veteran has a current disorder manifested by a chronic cough.  

b.)  As to any current disorder manifested by a chronic cough, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is due to a known disease, injury or any other incident of active duty service.  Any and all opinions must be accompanied by a complete rationale.  

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).  

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.  

7.  Following completion of the development requested in paragraphs 1-3, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the etiology and onset of any currently-diagnosed pes planus.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed bilateral pes planus, noting that the condition was first found to be present during a June 2001 enlistment examination for the Veteran's period of reserve duty.  If pes planus is diagnosed, the examiner should specifically state whether the condition was at least as likely as not (i.e., at least a 50 percent probability) caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).  

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.  

8.  Following completion of the development requested in paragraphs 1-3, above, the Veteran should be scheduled for an examination with an appropriate, qualified examiner to determine the etiology and onset of any currently-diagnosed hypertension (HTN).  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner should also elicit from the Veteran his history of high blood pressure and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  

The examiner should specifically state whether the Veteran has a diagnosis of HTN and, if so, whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder was present during active military service, within the first post service year to a degree of at least 10 percent (diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; history of diastolic pressure predominantly 100 or more and requires continuous medication for control) or is otherwise related to military service.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).  

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.  

9.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

